DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (2008/0106572) in view of Ochiai et al. (10,518,542).

Regarding claims 1 and 14,Yoshino teaches a liquid ejection apparatus and method comprising: 
a liquid ejection head (fig. 1, item 30a) that ejects a liquid; 
a discharge portion (fig. 3, item 25a) that discharges a waste liquid from the liquid ejection head (see figs. 1, 3, 10); 
a waste liquid holding portion (fig. 3, unlabeled housing portion necessarily holding tube 25) constructed to hold the waste liquid ([0202]), the waste liquid holding portion 

a waste liquid container (fig. 10, item 1141) provided below the waste liquid holding portion and constructed to contain 
a mounting portion (fig. 10, item 1142 and the rest of the bay into which the waste liquid container 1141 is inserted) on which the discharge portion and the waste liquid holding portion are provided and on which the waste liquid container is mounted (see fig. 10), 
wherein the waste liquid container is detachable from the mounting portion (see fig. 10, note arrows W1, W2), 
wherein the waste liquid container has a wiping portion (fig. 10, item 1144) that moves while being in contact with the waste liquid holding portion in accordance with a detaching operation from the mounting portion, and 
wherein at least a part of the wiping portion is located on a rear side from the discharge portion in a direction in which the waste liquid container is detached ([0182]-[0183]).
Yoshino does not expressly teach wherein, in a state where the waste liquid container is mounted on the mounting portion, a tip end portion of the wiping portion comes into contact with the waste liquid holding portion at a position on a rear side from the discharge portion in the direction in which the waste liquid container is detached. That is, Yoshino does not go into any detail about the  bottom of its waste liquid holding portion. Ochiai teaches a waste liquid holding portion with a bottom edge of a waste liquid tube and downward-facing wall surfaces of the waste liquid holding portion surrounding the tube all being within the same horizontal plane (Ochiai, fig. 4, Note bottom of tube 31 and surrounding walls on bottom of waste liquid holding portion 60 all being disposed at the same vertical level). It would have been obvious to one of ordinary skill in the art at the time of invention to structure the bottom of Yoshino’s waste liquid holding portion the same as that disclosed by Ochiai because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Yoshino does not provide any detail as to the bottom of its waste liquid holding portion, it would have been obvious to look to other teachings of such waste liquid holding portions for guidance.
Upon combination of the specifics of the waste liquid holding portion of Ochiai with the device of Yoshino, Yoshino’s wiping portion 1144 would be in contact with downward facing wall of the waste liquid holding portion in a mounted position so as to meet the limitation above.  	Regarding claim 2, Yoshino in view of Ochiai teaches the liquid ejection apparatus according to claim 1, wherein the waste liquid container faces the discharge portion in a state of being mounted on the mounting portion (Yoshino, see figs. 1, 10, Note that when carriage 8 is at maintenance position facing cap 20, the limitation is met). 	Regarding claim 3, Yoshino in view of Ochiai teaches liquid ejection apparatus according to claim 1, wherein in a state where the waste liquid container is mounted on the mounting portion, the wiping portion comes into contact with the waste liquid holding portion at a position on a rear side from the discharge portion in the direction in which the waste liquid container is detached (Yoshino, [0182]-[0183]). 	Regarding claim 4, Yoshino in view of Ochiai teaches the liquid ejection apparatus according to claim 3, wherein in a state where the waste liquid container is mounted on the mounting portion, the wiping portion guides the waste liquid to the waste liquid container from the waste liquid holding portion (Yoshino, [0182]-[0183], see fig. 10, Note that this is the case). 	Regarding claim 9, Yoshino in view of Ochiai teaches the liquid ejection apparatus according to claim 1, wherein the waste liquid container includes a waste liquid storage chamber (Yoshino, fig. 10, area within container 1141), a waste liquid introduction portion (Yoshino, fig. 10, area just underneath 25a) for introducing the waste liquid into the waste liquid storage chamber, and a waste liquid absorber (Yoshino, fig. 10, item 1150) formed of a plurality of blocks (Yoshino, fig. 10, item 1150, items 1144) arranged inside the waste liquid storage chamber, and a part of the waste liquid absorber protrudes from an upper surface of the waste liquid container to form the wiping portion (Yoshino, see fig. 10, note that portions 1144 protrude from an upper surface). 	Regarding claim 10, Yoshino in view of Ochiai teaches the liquid ejection apparatus according to claim 9, wherein a part of at least one of the plurality of blocks forming the waste liquid absorber protrudes from the upper surface of the waste liquid container to form the wiping portion (Yoshino, see fig. 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853